JOHNSTONE, Chief District Judge,
concurring.
I concur with the holding in Judge Martin’s opinion. However, my understanding of the Supreme Court’s ruling in O’Connor v. Ortega, — U.S. -, 107 S.Ct. 1492, 94 L.Ed.2d 714 (1987) requires me to employ a narrower analysis than Judge Martin uses, and to limit my analysis to the specific facts of this case to resolve this matter. Thus I write separately.
I.
The fourth amendment requires that a warrant must be issued upon probable cause before a search may be conducted. The warrant and probable cause requirements constitute a standard of reasonableness which courts may not abandon absent “exceptional circumstances in which special needs, beyond the normal need for law enforcement, make the warrant and probable-cause requirement impracticable.” New Jersey v. T.L.O., 469 U.S. 325, 105 S.Ct. 733, 749, 83 L.Ed.2d 720 (1985). In O’Connor v. Ortega, — U.S. -, 107 S.Ct. 1492, 94 L.Ed.2d 714 (1987), the Supreme Court held that the warrant requirement is inapplicable to a work place search by a state-run hospital because
requiring an employer to obtain a warrant whenever the employer wished to enter an employee’s office, desk, or file cabinets for a work-related purpose would seriously disrupt the routine conduct of business and would be unduly burdensome. Imposing unwieldy warrant procedures in such cases upon supervisors, who would otherwise have no reason to be familiar with such procedures, is simply unreasonable.
O’Connor v. Ortega 107 S.Ct. at 1500-1501. The same reasoning holds in this case. It would be against the dictates of common sense to require the fire department to obtain a warrant for a urinalysis test when they had a valid reason to test an individual. The fire department is not in the business of investigating the violation of criminal laws, and obtaining a warrant is generally, though not completely, beyond the business routine of the department.
II.
Since the warrant requirement is inapplicable, it is necessary to establish the proper standard of reasonableness to be applied in this case. O’Connor v. Ortega, 107 S.Ct. 1492 (1987) instructed us that determining the standard of reasonableness applicable to a particular class of searches requires “balancing the nature and quality of the intrusion on the individual’s Fourth Amendment interests against the importance of the governmental interests alleged to justify the intrusion.” Id. at 1499. In applying this balancing test, it is of paramount importance to identify what interests are at stake and therefore what purpose is served by the search in question. See id. at 1500. Cf. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 1882, 20 L.Ed.2d 889 (1968); Michigan v. Tyler, 436 U.S. 499, 98 S.Ct. 1942, 1950-51, 56 L.Ed.2d 486 (1978).
The individual interest at stake here is the right of everyone “to be secure in his *1550person,” which includes every individual’s right to privacy, personal integrity, security and dignity, free from government intrusion. U.S. Const., Amend. 4. Individual privacy and dignity are basic to a free society, Winston v. Lee, 470 U.S. 753, 105 S.Ct. 1611, 84 L.Ed.2d 662 (1985), and are protected by the Fourth Amendment. Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 511, 19 L.Ed.2d 576 (1967). In the context of this case, these rights translate into a fundamental constitutional interest on the part of the Chattanooga fire fighters to be free from governmentally compelled urinalysis.
Juxtaposed to the firemen’s interest is the City of Chattanooga’s espoused interest in “the efficient and proper operation of the work place.” Even if we accede to the City’s statement of its interests, it does not appear that efficiency is the interest primarily relied upon by the City to justify its actions. The record in this case reveals that the City is at least as concerned with the danger to the populace and to other fire fighters which might be caused by impaired fire fighters performing their duty as it is with the efficient administration of the work place. Of course, no bright line can be drawn between the City of Chattanooga’s interest in safety and its interest in efficient administration. It is important therefore to recognize that the City of Chattanooga has a valid interest both in keeping its employees and the public safe from drug-using firemen who are impaired and in the efficient operation of its work place.
These are the interests that we must balance under the fourth amendment.
III.
In applying the fourth amendment balancing test, consideration must be given to “the scope of the particular intrusion, the manner in which it is conducted, the justification for initiating it, and the place in which it is conducted.” Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 1884, 60 L.Ed.2d 447 (1979); New Jersey v. T.L.O., 469 U.S. 325, 105 S.Ct. 733, 742-43, 83 L.Ed.2d 720 (1985).
A.
The search in this case is a serious intrusion upon the sanctity of any individual. I join Judge Martin in recognizing the legitimate expectation of privacy which the fire fighters have in the act of urinating and agree that their expectations are in no way undermined by the fact that they may at times voluntarily urinate in the presence of other fire fighters. Consequently, compelling the donation of a sample of urine for urinalysis, under observation, is by its very nature a serious intrusion into the fire fighter’s privacy.
More important to my analysis, however, is the individual fire fighter’s expectations of privacy in the facts which analysis of his urine sample may reveal. As Judge Martin notes, urinalysis may reveal drug use, disease, alcohol use, pregnancy, and a myriad of other physiological conditions and infirmities which many tested individuals would ordinarily expect to keep private. Discovery of the individual’s present conditions often necessarily reveals the past actions which caused those conditions, just as though the testing party had been present and watching those earlier actions. There is no way for the individual to protect his privacy from this intrusion for unlike the search of a person’s files, desks, lockers or handbags, the individual cannot simply leave the private facts his body contains at home to protect his privacy. See O’Connor, supra, 107 S.Ct. at 1502.
In sum, the urinalysis test in this case is seriously intrusive as to the manner in which it must be conducted and in the scope of information it reveals. Consequently, there must be some highly substantial justification for the City’s actions to make the imposition of urinalysis reasonable. See United States v. Afanador, 567 F.2d 1325, 1328 (5th Cir.1978).
B.
The justification for initiating a search is a matter grounded in the concrete factual circumstances surrounding each search. The initial justification for a warrantless *1551search may not be based upon a mere hunch. See Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 1880-84, 20 L.Ed.2d 889 (1968). It must be begun and conducted only upon the basis of objective, articulable facts, and reasonable inferences derived from such facts, which indicate that an individual is acting or has acted in such a way as to violate the government’s purported interest. See McDonell v. Hunter, 809 F.2d 1302, 1307 (8th Cir.1987).
In the present case, the city has an interest in the safe and effective administration of its laws. We must therefore examine the facts justifying the initiation of urinalysis testing in this case in light of those interests. In this regard, Judge Martin concludes that for a mandatory drug test of fire fighters to be reasonable, there must be “some evidence of a significant department-wide drug problem or individualized suspicion.” He then finds that there was not a significant justification for initiating the drug test at issue here.
I agree with Judge Martin’s ultimate conclusion. For mandatory urinalysis of individual fire fighters to be reasonable, there must be some objective, articulable, specific facts which would support a reasonable suspicion that an individual is using or has used substances which impair his ability to safely and effectively perform his duty. In the present case there was no objective evidence in the record of a systemic drug problem in the fire department or that any individual fire fighter to be tested in 1987 might have a drug problem. Consequently there are no specific, articulable, objective facts which would justify the imposition of warrantless, mandatory urinalysis of the fire fighters in this case.
Although I agree with Judge Martin’s conclusion, my analysis differs in that I do not consider the “potential,” “significant” or “irretrievable harm” which might be visited upon society by drug-using public employees to be proper justification for a search. Considerations of potential, general social damage might be relevant in determining whether society would recognize an individual’s expectations of privacy as reasonable. However, I do not find it necessary to add this indeterminate factor into the fourth amendment calculus set forth in O’Connor v. Ortega to resolve this case.
For the foregoing reasons I concur in the result reached by Judge Martin.